DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 103
Applicants arguments made in response to the rejection(s) of Claim(s) 1, 4, 7, 11, 14, 17, under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298), Claim(s)  2-3, and 12-13 under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298) in view of Kadambi (US Patent No. 6,104,696), Claim(s) 10 and 20 under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298) in view of Wang (USPGPub No. 2001/0025332), have been considered but are moot in view of new grounds of rejection necessitated by amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 7, 11, 14, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298) in view of Wang (US 20020039350 A1)

 	In regards to claim(s) 1 and 11, Aibester (US 20170264571 A1) discloses a circuit within a switch, comprising: 
a memory, wherein the memory comprises at least a first area and a second area, the first area is used to provide a minimum guaranteed storage space for each of a plurality of egress queues (“[0005]” …Packet processing logic configured to maintain multiple transmit queues…”, “[0009]….multiple transit queues associated with multiple, different egress interfaces…” ), the second area is used to provide a shared space of the plurality of egress queues (“[0005]….multiple transmit queues which are associated with respective ones of the egress interfaces, and to place both first and second queue entries…respectively in a common transmit queue”); and
 	 a control circuit, coupled to the memory, wherein when an input port of the switch receives an input packet and stores the input packet into the memory (“[0005]…to serve as both ingress and egress interfaces in receive and forwarding of data packets…A memory…configured as a buffer to contain packets received through ingress interfaces…”), 
The memory management feature of Aibester differs from that of claim 1, in that Aibester is silent on wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to. Aibester further differs from claim 1, in that Aibester is silent on wherein a packet corresponding to one egress queue is always stored into the minimum guaranteed storage space for the one egress queue when packets stored in the one egress queue does not exceed its minimum guaranteed storage space, the packet is stored in the shared space of the plurality of egress queues if the packets stored in the one egress queue reach its minimum guaranteed storage space
	Despite these differences similar features have been seen in other prior art techniques for memory management. Choudhury [Page 4] for example teaches a feature where a wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to (“[Lines(s) 19-23]….dynamic threshold system attempts to equally share the remaining buffer space among the active output queues… [Line(s)] The dynamic threshold attempts to limit each output queue length to some function f of the unused buffer space, and output queues with less demand than this can be all the space they need…let be the length of queue i…let Q(t) be the sum of all the queue lengths..the simplest method is to set the control threshold…of the unused buffer space by.. T(t) = a (B-Q(t))”).
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester to arrive at a step a wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to, as similarly seen in Choudhury in order to provide a benefit of efficient use of unused memory space.
	The combined teachings of Aibester in view of Choudhury further differ from claim 1, in that the combined teachings are silent on wherein a packet corresponding to one egress queue is always stored into the minimum guaranteed storage space for the one egress queue when packets stored in the one egress queue does not exceed its minimum guaranteed storage space, the packet is stored in the shared space of the plurality of egress queues if the packets stored in the one egress queue reach its minimum guaranteed storage space;
	Despite these differences similar features have been seen in other prior art involving memory management in a network device. Wang [Par. 62] for example teaches wherein a packet corresponding to one queue, CoS processing queues, is always stored into the minimum guaranteed storage space, the one queue, stored into one of the CoS processing queues, when packets stored in the queue does not exceed its minimum guaranteed storage space, does not exceed respective memory allocations, the packet is stored in the shared space, shared memory pool portion, if the packets stored in the one queue, CoS processing queues, exceed respective memory allocations, “[0062] The shared memory-pool portion 110 is used as overflow as individual occupancy levels of CoS processing queues 108 exceed respective memory allocations”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester in view of Choudhury, by applying the  wherein a packet corresponding to one egress queue is always stored into the minimum guaranteed storage space for the one egress queue when packets stored in the one egress queue does not exceed its minimum guaranteed storage space, the packet is stored in the shared space of the plurality of egress queues if the packets stored in the one egress queue reach its minimum guaranteed storage space, in order to prevent or mitigate data/packet loss when a minimum storage is filled.

In regards to claim(s) 4 and 14,  Aibester is silent on the circuit of claim 1, wherein the circuit records a used parameter and a remaining parameter corresponding to the first area, and the control circuit dynamically determines the size of the second area according to the used parameter and the remaining parameter.
	Despite these differences similar features have been seen in other prior art techniques for memory management. Choudhury [Page 4] for example teaches a feature where a wherein the circuit records a used parameter and a remaining parameter corresponding to the first area, and the control circuit dynamically determines the size of the second area according to the used parameter and the remaining parameter (“[Lines(s) 19-23]….dynamic threshold system attempts to equally share the remaining buffer space among the active output queues… [Line(s)] The dynamic threshold attempts to limit each output queue length to some function f of the unused buffer space, and output queues with less demand than this can be all the space they need…let be the length of queue i…let Q(t) be the sum of all the queue lengths i.e. the total occupancy of the shared memory..the simplest method is to set the control threshold…of the unused buffer space by.. T(t) = a (B-Q(t))”).
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester to arrive at a step wherein the circuit records a used parameter and a remaining parameter corresponding to the first area, and the control circuit dynamically determines the size of the second area according to the used parameter and the remaining parameter, as similarly seen in Choudhury in order to provide a benefit of efficient use of unused memory space.

 	In regards to claim(s) 7 and 17, Aibester  is silent on the circuit of claim 1, wherein when multiple egress queues corresponding to the input packet stored in the memory are sent out from a plurality of output ports of the switch, the control circuit dynamically determines the size of the second area according to a number of the multiple egress queues.
 	Despite these differences similar features have been seen in other prior art techniques for memory management. Choudhury [Page 4] for example teaches a feature where a when multiple egress queues corresponding to the input packet stored in the memory are sent out from a plurality of output ports of the switch, the control circuit dynamically determines the size of the second area according to a number of the multiple egress queues. (“[Lines(s) 19-23]….dynamic threshold system attempts to equally share the remaining buffer space among the active output queues… [Line(s)] The dynamic threshold attempts to limit each output queue length to some function f of the unused buffer space, and output queues with less demand than this can be all the space they need…let be the length of queue i…let Q(t) be the sum of all the queue lengths i.e. the total occupancy of the shared memory..the simplest method is to set the control threshold…of the unused buffer space by.. T(t) = a (B-Q(t))”).
 	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester to arrive at a step a when multiple egress queues corresponding to the input packet stored in the memory are sent out from a plurality of output ports of the switch, the control circuit dynamically determines the size of the second area according to a number of the multiple egress queues, as similarly seen in Choudhury in order to provide a benefit of efficient use of unused memory space.

Claim  2-3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298) in view of Wang (US 20020039350 A1)
in view of Kadambi (US Patent No. 6,104,696)

In regards to claim(s) 2 and 12, the circuit of claim 1, Aibester silent on wherein when the input packet is forwarded to multiple egress queues, and each of the multiple egress queues has the minimum guaranteed storage space in the first area, the control circuit increases the size of the second area.
Despite these differences similar features have been seen in other prior art techniques for memory management. Kadambi (US Patent No. 6,104,696) [Col. 31, Line(s) 23-43] or example discloses where when a packet is forwarded to multiple queues, and each of the multiple queues has the minimum guaranteed storage (“…once the higher priority queues achieve their minimum value…”) space in the first area, the control circuit increases the size of a second area (“….allocates any remaining bandwidth based upon any occurrence of exceeding the maximum bandwidth for any priority queue..”)
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester to include a feature wherein when the input packet is forwarded to multiple egress queues, and each of the multiple egress queues has the minimum guaranteed storage space in the first area, the control circuit increases the size of the second area, as similarly seen in Kadambi in order to provide a benefit of efficient memory usage.

In regards to claim(s) 3 and 13, the circuit of claim 1, Aibester silent on wherein when the input packet is forwarded to multiple egress queues, and a number of the multiple egress queues having the minimum guaranteed storage space in the first area is greater than one, the control circuit increases the size of the second area.
Despite these differences similar features have been seen in other prior art techniques for memory management. Kadambi (US Patent No. 6,104,696) [Col. 31, Line(s) 23-43] or example discloses wherein when the input packet is forwarded to multiple egress queues, and a number of the multiple egress queues having the minimum guaranteed storage space in the first area is greater than one, e (“…once the higher priority queues achieve their minimum value…”) space in the first area, the control circuit increases the size of the second area.(“….allocates any remaining bandwidth based upon any occurrence of exceeding the maximum bandwidth for any priority queue..”)
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the memory management feature of Aibester to include a feature wherein when the input packet is forwarded to multiple egress queues, and a number of the multiple egress queues having the minimum guaranteed storage space in the first area is greater than one, the control circuit increases the size of the second area, as similarly seen in Kadambi in order to provide a benefit of efficient memory usage.

Claim  10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibester (US 20170264571 A1) in view of Choudhury (EP 0 706 298) in view of Wang (US 20020039350 A1) in view of Wang (USPGPub No. 2001/0025332).


In regards to claim(s) 10 and 20, Aibester is silent on the circuit of claim 1, wherein the plurality of egress queues are a plurality of logical queue/virtual queue.
Wang (USPGPub No. 2001/0025332). for example discloses a switching device where the plurality of egress queues are virtual queues ( [Par. 41] …The virtual output queues store the packets prior to switching…).Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the egress queues of Aibester by  implementing said queues as a plurality of virtual queues as similarly seen in Wang in order to provide reliable means of implementing the queuing functionality described in Aibester




Allowable Subject Matter
Claim(s) 5-6, 8-9, 15-16,  and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476